EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clinton Wimbish on 7/25/2022.

The application has been amended as follows: 

	Claim 1
In claim 1, line 2; the phrase -up to- has been changed to the phrase -greater than 0% to up to-.
In claim 1, line 3; the phrase -up to- has been changed to the phrase -greater than 0% to up to-.
In claim 1, line 4; the phrase -up to- has been changed to the phrase -greater than 0% to up to-.

Claim 8
In claim 8, line 1; the phrase -claim 1- has been changed to the phrase -claim 7-.

Claim 9
In claim 9, line 1; the phrase -claim 1- has been changed to the phrase -claim 7-.

Claim 10
In claim 10, line 1; the phrase -claim 1- has been changed to the phrase -claim 7-.

Claim 11
In claim 11, line 1; the phrase -claim 1- has been changed to the phrase -claim 7-.

Claim 12
In claim 12, line 1; the phrase -claim 1- has been changed to the phrase -claim 7-.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Zhang et al (WO 2013/019821) and Kodama et al (US 2011/0236595) do not disclose the method comprising the liquid rubber comprising one or more curable moieties that react with at least one of the monofunctional curable material and the difunctional curable material in combination with the other limitations of the claims. 
It would not be obvious to combine Kodama with Zhang as there is no rationale to include reactive elastomer particles of Kodama in the energy curable ink of Zhang as the inert resin of acrylonitrile-butadiene copolymer of Zhang is not reactive and there is no rationale to include a material which is reactive in Kodama when the exact material is inert or non-reactive in Zhang.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785